Citation Nr: 0635905	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-25 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disability, to include as secondary to a service connected 
gunshot wound of the right thigh.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right thigh with retained foreign 
fragments near the upper portion of the femur with bursitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This veteran had active service from November 1987 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The December 2002 rating decision increased the evaluation 
for the veteran's service connected PTSD to 30 percent and 
established service connection for tinnitus, but denied 
entitlement to service connection for a right wrist 
disability and a right elbow disability, denied entitlement 
to increased evaluations for the residuals of a gunshot wound 
to the right thigh, a low back strain, and seborrhea, and 
refused to reopen the veteran's claim for service connection 
for a right knee disability on the basis of new and material 
evidence.  

In February 2003, the veteran submitted a notice of 
disagreement with the issues regarding PTSD, the gunshot 
wound of the right thigh, the low back, the seborrhea, and 
the right knee.  A statement of the case addressing these 
five issues was sent to the veteran in June 2003.  

The veteran submitted a VA Form 9, Appeal to the Board of 
Veterans Appeals, in September 2003.  On this form, he did 
not check the box indicating that he was appealing all issues 
listed in the statement of the case.  Instead, he checked the 
box stating that he was appealing only the issues pertaining 
to PTSD, the gunshot wound of the right thigh, and the right 
knee disability.  Although the veteran also submitted 
photocopies of his notice of disagreement and his Statement 
of the Case, he did not otherwise discuss the issues 
regarding seborrhea or the low back, and those issues were 
not certified as being on appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.202.  In this case, the veteran did not submit 
a substantive appeal for the issues of increased evaluations 
for his seborrhea or low back.  Although a March 2004 
statement from the veteran's representative mentioned the low 
back issue, this statement was not received within the time 
limit to submit a substantive appeal.  38 C.F.R. § 20.302.  
Therefore, the only issues currently on appeal to the Board 
are those listed on the first page of this decision. 


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was denied in a May 1996 rating decision; the 
veteran did not appeal this decision and it is final. 

2.  Evidence submitted since May 1996 includes information 
that was not previously considered and which relates to a 
fact necessary to the veteran's claim, the absence of which 
was a basis for the prior denial. 

3.  The right knee pain reported by the veteran in service 
was acute and transitory, and there is no competent medical 
evidence to relate the veteran's current disability to active 
service. 

4.  There is no competent medical evidence to show that the 
veteran's right knee iliotibial band syndrome is the result 
of his service connected gunshot wound of the right thigh. 

5.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms that include anxiety, panic attacks, 
anger management problems, and startle response, and sleep 
impairment.  

6.  The residuals of the veteran's gunshot wound of the right 
thigh are productive of no more than moderate disability, 
with range of the motion of the left hip of 125 degrees of 
flexion and 30 degrees of extension.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the veteran's claim for service connection for a right knee 
disability, to include as secondary to his service connected 
gunshot wound of the right thigh.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2006). 

2.  A right knee disability was not incurred in or aggravated 
by active service, nor has a right knee disability developed 
as a result of the veteran's service connected gunshot wound 
to the right thigh.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2006). 

4.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.56, 4.59, 4.71a, 4.73, Code 5003, 5019, 5251, 
5252, 5314 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claims are being denied and no effective date will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim for service connection also means 
that a percentage rating will not be assigned, thus that 
element of Dingess notice is not implicated in this case.  A 
percentage rating has of course already been assigned to the 
disabilities for which the veteran seeks a higher evaluation 
and the veteran received notice as to the evidence needed to 
substantiate entitlement to a higher rating.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2005).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was not provided with VCAA notice 
prior to the initial adjudication of his claims.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in September 2005.  This letter told the veteran 
what evidence was needed to substantiate his claims for 
increased evaluations for his service connected PTSD and 
gunshot wound of the thigh, and to reopen his claim for 
service connection for a right knee disability.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the letter asked the veteran to send any relevant 
evidence in his possession.  

As this notice came after the initial adjudication of the 
claim, the timing did not comply with the requirement that 
the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the appellant's 
claim was readjudicated by the RO in May 2006 after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial. 

The Board notes that while the September 2005 letter provided 
notice to the veteran regarding what constitutes new and 
material evidence, it misinformed him of the basis for the 
original May 1996 denial.  However, as the Board finds that 
new and material evidence has been presented to reopen the 
veteran's claim, there can be no prejudice to the veteran if 
the Board reaches this conclusion without providing him with 
additional notice.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  

VA has afforded the veteran two medical examinations and 
obtained a medical opinion.  All medical records identified 
by the veteran have been obtained.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met. 

Service Connection

The veteran contends that he has developed a right knee 
disability.  He argues that he has developed arthritis of the 
right knee as a result of his service connected gunshot wound 
to the right thigh.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a 
bilateral knee disability was denied in a May 1996 rating 
decision.  The veteran was notified of this decision in a May 
1996 letter, but he did not initiate an appeal.  Therefore, 
the May 1996 decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the May 1996 rating decision considered the 
veteran's claim on a direct basis, without considering 
whether or not the veteran had developed a right knee 
disability as a result of his service connected gunshot wound 
to the right thigh.  Entitlement to service connection was 
denied on the basis that although the veteran was treated for 
knee pain in service, there was no evidence of a current 
right knee disability at the time of the rating decision. 

The evidence that has been submitted since May 1996 includes 
the diagnoses of a July 2002 VA examination, as well as the 
diagnoses of December 2002 VA treatment records.  The July 
2002 diagnoses included bilateral iliotibial band friction 
syndrome without objective evidence of knee instability or 
post-traumatic arthritic change.  The December 2002 diagnoses 
included degenerative joint disease of the bilateral knees.  

The Board finds that the July 2002 and December 2002 
diagnoses constitute new and material evidence.  They are new 
in that they contain information not considered in May 1996.  
They are material in that they relates to a previously 
unestablished fact that was the basis for the May 1996 denial 
and is necessary to establish service connection, namely the 
fact of a current disability.  As the veteran has submitted 
new and material evidence, the claim is reopened, and will be 
considered on a de novo basis.  

Merits

At this juncture, the Board must consider whether 
adjudication on the merits is prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The May 2006 supplemental statement of the case essentially 
considered the veteran's claim on a de novo basis.  It states 
that the veteran's claim was denied because "the evidence 
does not establish that this condition began during active 
military service or that it developed as the result of an 
injury that occurred during active military service."  
Furthermore, it noted that the February 2006 examination 
found that there was no relationship between the right knee 
condition and the service connected gunshot wound.  Because 
the RO has initially considered the instant claim on a de 
novo basis, the Board's consideration of the same question is 
not prejudicial.  

A review of the service medical records shows that the 
veteran's August 1987 entrance examination was negative for a 
knee disability.  A Report of Medical History completed at 
this time was also negative.  

June 1993 records show that the veteran was seen for 
complaints of on and off right knee pain for the previous two 
weeks.  He denied swelling or locking.  The assessment was 
iliotibial band syndrome.  The veteran was to undergo 
physical therapy for this disability.  Additional records 
dated two days later show that the veteran had experienced 
iliotibial band syndrome for the past month.  The symptoms 
included pain of the right fibular head with running and 
sitting.  Gait and range of motion was normal, and there was 
no laxity.  The examination was negative except for point 
tenderness over the iliotibial band.  The assessment remained 
right iliotibial band syndrome.  He was instructed to stretch 
his quadriceps before activity. 

The service medical records show that the veteran sustained 
his gunshot wound to the right thigh in August 1995.  

A September 1995 periodic examination shows that he had 4/5 
knee extension, although he walked with a normal gait.  The 
examiner suspected that there was no true weakness or 
neurological deficit, and there was no diagnosis of a knee 
disability.  

On a September 1995 Report of Medical History, the veteran 
checked "yes" for a history of swollen or painful joints, 
but indicated that this was in reference to this thumbs.  
However, he also stated that he had been seen for back and 
knee problems within the past five years.  The examiner 
indicated that these complaints were all stable. 

October 1995 records show that the veteran was seen for 
complaints pertaining to his left knee.  

November 1995 records note that the veteran had sustained a 
gunshot wound to the right femur in August 1995, and that he 
was still not back to normal.  He continued to experience 
pain on a daily basis.  

The post service records include the report of a February 
1996 VA examination.  The veteran reported developing 
bilateral aching knees soon after he was shot in the femur.  
This was particularly apparent when he tried to run and do 
other activities.  These symptoms subsided, and at the time 
of the examination he denied any significant symptoms 
whatsoever.  The examination was entirely normal.  The 
diagnosis was probably old patellofemoral pain syndrome 
essentially subsided without significant sequelae.  

The veteran was afforded an orthopedic examination in July 
2002.  The claims folder was reviewed in conjunction with the 
examination.  The history of the gunshot wound to the right 
femur was noted, as was the diagnosis of the February 1996 
examination.  The examiner noted that the veteran now had a 
constant pain in his right knee.  

There had been no evaluation or treatment of this problem 
subsequent to service with the exception of over-the-counter 
medications.  On examination, the veteran ambulated into the 
clinic without assistance or antalgic gait.  After testing of 
the thighs and knees, the diagnoses included bilateral 
iliotibial band friction without objective evidence of knee 
instability or post-traumatic arthritic change.  

VA treatment records dated December 2002 show that the 
veteran was seen for complaints of bilateral knee pain.  The 
veteran was said to have injured his knees in military air 
assault training.  The gunshot wound was also noted.  He 
reported sharp pain when he stood to walk, which he stated 
was 9 on a scale to 10.  On examination, there was crepitus 
of both knees.  The knees had full range of motion and were 
stable.  The assessment included degenerative joint disease, 
bilateral knees.  

January 2003 X-ray studies of the knees were interpreted as 
showing no gross abnormalities.  

April 2003 and September VA 2003 records state that the 
veteran was seen for osteoarthritis involving the knee.  

In February 2006, the veteran was afforded a VA examination 
by the same examiner who had seen him in July 2002.  The 
examiner stated that he had reviewed the claims folder 
extensively, and a lengthy discussion of the veteran's 
history is contained in the report.  He noted that his July 
2002 report had mentioned a history of osteoarthritis of the 
right femur shown on X-ray, but added that this was a mistake 
because no X-rays had ever demonstrated osteoarthritis.  

The veteran said that since the July 2002 examination he had 
experienced flare-ups of right knee pain approximately four 
times each week associated with standing, walking, and 
strenuous physical activities.  These flare-ups lasted about 
three hours, and resolved with heat, over-the-counter 
medications, and wraps.  He denied locking or giving way, but 
did report occasional swelling.  

On examination, the veteran was tender to palpation at the 
lateral patellar retinaculum to the iliotibial bands 
bilaterally, but nontender to the joint lines and tibial 
tubercles.  He experienced suprapatellar discomfort to 
lateral discomfort with full flexion, but there was no 
crepitus or grating, and no evidence of instability.  A 
February 2006 VA X-ray study of the knees found no gross 
abnormalities.  The diagnoses included recurrent to chronic 
bilateral iliotibial band syndrome, without significant 
clinical or radiographic suggestion of knee instability or 
arthropathy.  

The examiner noted that there was no clinical evidence of 
arthritis, and disputed the December 2002 diagnosis of 
arthritis.  The examiner opined that there was no evidence 
that the veteran's right knee condition was related to his 
service connected gunshot wound of the right thigh, and noted 
that he had discussed the case with an orthopedic surgeon who 
agreed with his findings and opinions.  

The Board finds that entitlement to service connection for a 
right knee disability is not warranted.  The service medical 
records show that the veteran was seen on approximately two 
occasions for knee complaints, and that his complaints began 
two years prior to his gunshot wound.  However, there was no 
chronic knee disability found at discharge, or on the initial 
VA examination conducted just two months after discharge.  

Although VA treatment records include diagnosis of arthritis, 
all X-ray studies have been negative for this disability.  In 
any event arthritis was not identified in service or for many 
years thereafter, and no medical professional has linked 
arthritis to service.  The initial medical evidence of a post 
service knee problem is the July 2002 diagnosis of bilateral 
iliotibial band friction.  This is dated nearly six and a 
half years after the veteran's discharge from service.  The 
February 2006 examination contains a similar diagnosis.  
There is no medical opinion that relates these findings to 
active service.  

Although the veteran was seen for right knee pain in 1993, 
subsequent examinations in service were negative for a 
chronic right knee disability.  The post-service examiner 
concluded that the in-service symptoms had resolved.  
Therefore, the Board must conclude that the right knee 
symptoms experienced by the veteran during active service 
were acute and transitory, and are unrelated to his current 
complaints.  

Similarly, the Board notes that although the veteran contends 
his right knee problems are related to his service connected 
gunshot wound of the right thigh, there is no competent 
medical evidence that would tend to show such a relationship.  
The February 2006 VA examiner considered this possibility at 
length, but opined that there was no relationship between the 
iliotibial band problems and his gunshot wound.  There is no 
medical opinion to the contrary. 

The Board recognizes the veteran's opinion that he has 
arthritis of the right knee, and that his right knee problems 
are related to either active service or his service connected 
gunshot wound of the right thigh.  However, the veteran is 
not a medical professional, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The only medical professional to express an opinion found 
that there was no relationship.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD

Service connection for PTSD was initially established in a 
May 1996 rating decision.  A 10 percent evaluation was 
assigned for this disability.  This evaluation was raised to 
the current 30 percent rating by the December 2002 rating 
decision currently on appeal.  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The veteran was afforded a VA psychiatric examination in July 
2002.  The claims folder was reviewed in conjunction with the 
examination.  The veteran was noted to have recently been 
seen as an outpatient for complaints of sleep problems, 
nightmares, and dreams of being shot.  He continued to 
experience these symptoms, and admitted to drinking himself 
to sleep.  The veteran did not have delusions or 
hallucinations, impairment of thought processes, or suicidal 
or homicidal thoughts.  

His speech patterns were coherent, logical, and goal-
directed.  The veteran did experience recurrent episodes of 
acute anxiety consistent with panic attacks and chronic 
apprehension.  He reacted with severe anxiety to loud noises 
and had occasional bouts of depression.  The veteran also 
experienced early and middle insomnia and irritability.  The 
diagnosis was PTSD.  The veteran's current assessment on the 
Global Assessment of Functioning (GAF) scale was estimated to 
be from 60 to 62.  

A June 2003 VA psychiatric note shows that the veteran 
reported insomnia and nightmares that wake him up.  His 
symptoms had been getting worse the past three years.  He was 
easily startled, which sometimes led to flashbacks.  The 
veteran reported becoming confrontational and angry, and had 
been in fights with people at his gym.  He was also depressed 
about being less physically active.  The veteran had been 
sleeping a little better, but experienced panic attacks upon 
awakening.  His concentration was poor, but his mood swings 
had decreased since being on medication.  

On mental status examination, the veteran was well groomed 
and cooperative with normal speech.  His mood was moderately 
depressed and he had mild irritability.  His affect was 
congruent, his thoughts were clear and goal directed, and 
there were no delusions, paranoid ideations, or suicidal or 
homicidal ideations.  Insight and judgment were fair.  The 
impression was an eight year history of PTSD that had become 
worse over the past three years.  The assessment was PTSD.  
The GAF was 55.  

VA treatment records dated from June 2003 to April 2005 show 
that the veteran continued to be followed for his PTSD.  He 
continued to have symptoms of paranoia, although his 
medication made him feel less depressed.  The GAF was 50 in 
August 2003 and October 2003, 49 in December 2003, and 55 in 
November 2004. 

The January 2005 records note that the veteran was in law 
school, and that his energy was okay.  He continued to have 
problems with waking in the night.  He experienced one or two 
nightmares each month, and continued to have flashbacks and 
hyperarousal.  On mental status examination, the veteran was 
pleasant, cooperative, and well groomed.  He had normal 
speech rate, and a mildly anxious mood.  His thoughts were 
coherent and logical.  The veteran denied homicidal and 
suicidal ideations.  

The examiner noted that the veteran was able to function as a 
law student but had some concentration difficulty.  He 
continued with medication to target anxiety symptoms.  The 
diagnoses included generalized anxiety disorder and PTSD.  
His GAF was 59.  

The veteran underwent an additional VA psychiatric 
examination in October 2005.  He continued to cope with 
anxiety that was problematic in social situations and taking 
tests in school.  He also continued to have problems with 
anger management.  The veteran was undergoing quarterly 
psychiatric visits to manage his medications, and also had 
couples counseling with his pastor.  He had one good buddy he 
spent time with, but was otherwise socially isolated.  He 
remained a full time law student.

The veteran had stopped drinking in 2003 except for very 
occasional glasses of wine.  He did not have any obvious 
problems with thought processes or ability to communicate.  
The veteran had unresolved issues involving his separation 
from service and his 1997 divorce, and felt anger over loss 
of military career and family.  The diagnoses included PTSD, 
and the GAF was 60.  The examiner stated that this 
represented mild symptoms, generally functioning very well, 
although still with much resentment and anxiety probably 
secondary to continuing anger issues. 

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of the 30 percent 
rating that is currently assigned.  The veteran's symptoms 
include panic attacks, anxiety, depression, sleep problems, 
and problems with anger management.  In addition, he has some 
startle responses and some impairment in his concentration.  
However, his speech has been normal, and none of the 
examinations report panic attacks of more than once a week.  

The June 2003 examination describes his judgment as fair.  
The veteran is noted to be in law school.  While he has some 
social isolation, he is also noted to have a good friend and 
what the October 2005 examination described as his common law 
wife.  

The GAF scores have ranged from 49 to 62 during this period, 
with an approximate average of 55.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter DSM-IV).  A GAF of 61-70 indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  A score of 41 to 50 indicates serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  (Ibid.).  

Although the veteran has at times been given GAF scores 
indicative of serious symptoms the most recent score was 
indicative of only moderate disability, and the examiner 
opined that the disability was actually only mild.  In a 
claim for increase it is the most recent evidence that is the 
most probative.  Francisco v. Brown, 7 Vet App 55 (1994).

Given that the most recent evidence shows only a mild to 
moderate disability, the Board finds that the veteran's 
symptoms more nearly resemble the criteria for a 30 percent 
evaluation.  Therefore, entitlement to an evaluation in 
excess of the current 30 percent for PTSD is not 
demonstrated.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Gunshot Wound to the Right Thigh

Entitlement to service connection for a gunshot wound to the 
right thigh with retained foreign fragments in the upper 
portion of the femur with bursitis was established in a May 
1996 rating decision.  A 10 percent evaluation was assigned 
for this disability, which currently remains in effect. 

The gunshot wound of the right thigh is evaluated under the 
rating codes for injuries to muscle group XIV, and for 
bursitis.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c). 

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows.  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4).  

The functions of muscle group XVII include the extension of 
knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with muscle group XVII in postural support of body, 
and acting with hamstrings in synchronizing hip and knee 
movements.  The muscles of the anterior thigh group include 
the sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  

A severe disability to muscle group XIV is evaluated as 40 
percent disabling.  A moderately severe disability is 
evaluated as 30 percent disabling.  A moderate disability is 
evaluated as 10 percent disabling.  A slight disability is 
evaluated as zero percent disabling.  38 C.F.R. § 4.73, Code 
5314.  

Bursitis is to be evaluated on limitation of motion of the 
affected part in the same manner as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5019.  Limitation of extension to the 
thigh to 5 degrees is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5251.  Limitation of flexion to 10 
degrees is evaluated as 40 percent disabling.  Flexion that 
is limited to 20 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees is evaluated 
as 20 percent disabling.  Flexion that is limited to 45 
degrees is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5252.  See also 38 C.F.R. § 4.71a, Code 5003.  

The service medical records show that the veteran sustained a 
gunshot wound to the right upper thigh as the result of an 
assault on August 5, 1995.  The veteran drove himself to the 
hospital and walked in on his own.  The emergency room 
records include an X-ray study that showed bullet fragments 
in the right upper thigh, with no fractures or dislocations.  

Additional August 1995 records show that the wound was 
cleaned, debrided, and dressed.  The veteran was ambulatory 
on crutches.  The wound had good granulation tissue, and no 
micropurulence.  It continued to heal well throughout August 
1995 without purulence, erythema, or drainage.  September 
1995 records describe the wound as completely healed.  
November 1995 records note that the bullet was not removed.  
He had been doing well until had experienced a stabbing type 
pain while lifting 40 pounds.  On examination, the veteran's 
gunshot wound was well healed, and the veteran had full range 
of motion of the hip.  

At the July 2002 VA examination, the veteran stated he had 
not received any evaluation or treatment for his gunshot 
wound of the right thigh since 1996.  He reported feeling 
pressure and a burning sensation to the anterolateral thigh 
with pressure to the area.  He noted that cold weather 
produced an increase in aching discomfort of the thigh.  

On examination, the veteran ambulated into the clinic without 
assistance and with no evidence of an antalgic gait.  The 
quadriceps and thighs were symmetrical measuring 45 
centimeters on the right and 46 on the left.  He was tender 
to palpation at the entry wound to the right lateral thigh 
and to the lateral epicondyles of the right greater knee.  A 
review of an April 1996 nerve conduction study and 
electromyography showed no evidence of lower extremity 
radiculopathy.  

The examination report stated that an X-ray study of the 
right femur revealed bullet fragments and osteoarthritis.  
However, the X-ray study itself described metallic fragments 
retained in the soft tissue of the femur, but no other gross 
abnormalities.  The diagnosis included gunshot wound of the 
right thigh with retained bullet fragments and subjective 
muscle pain but without objective evidence of significant 
muscle damage or atrophy.  

The veteran underwent an additional VA examination in 
February 2006 by the same examiner who had seen the veteran 
in July 2002.  The claims folder was reviewed by the 
examiner.  The examiner noted that the July 2002 report had 
incorrectly stated that osteoarthritis was present when in 
fact it had not been evident on any X-ray studies.  

Currently, the veteran described flare-ups of aching pain in 
the mid lateral thigh which occurred three to four times a 
week without any particular cause.  He also described right 
hip popping with abduction type motions, which also produced 
a transient pain.  On examination, there was no evidence of 
an antalgic gait, and he walked without assistance.  There 
was a scar of the right mid lateral thigh.  There was no 
evidence of lower extremity muscle atrophy, and thighs were 
53 centimeters bilaterally.  He was tender to palpation deep 
and proximal to the wound scar.  

The scar itself was nonadherent and nontender.  The range of 
motion of the hip was 125 degrees of flexion, 30 degrees of 
extension, 25 degrees of adduction, 45 degrees of abduction 
and 60 degrees of external rotation.  The right hip had 35 
degrees of internal rotation, while the left had 40 degrees.  
A February 2006 VA X-ray study reported metallic fragments 
seen in a soft tissue near the upper right femur.  No other 
abnormality was seen.  There was no evidence of leg length 
discrepancy.  The veteran had right lateral thigh greater 
trochanteric discomfort on internal rotation and adduction, 
with discomfort also on hip flexion against resistance, but 
not with abduction against resistance. 

The diagnoses included gunshot wound of the right thigh, 
extra-articular, with retained bullet fragments but without 
objective clinical, radiographic or special study evidence of 
any muscle group damage or adjacent arthropathy or 
instability.  There was no objective evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance except as noted.  The 
veteran's subjective pain appeared to have the greatest 
functional impact.  The examiner repeated that the wound had 
not resulted in any significant muscle group damage, and that 
the wounds and bullet fragments did not involve the knee 
joint or hip joint proper.  

The Board finds that the evidence does not support 
entitlement to an increased evaluation for the veteran's 
gunshot wound of the right thigh.  The service medical 
records do not show that the veteran sustained a through and 
through injury or a deep penetrating wound, or that the 
veteran experienced infection, sloughing, or intermuscular 
scarring.  The February 2006 examiner noted the veteran's 
subjective complaints of pain, but found that there was no 
limitation of function due to pain, fatigue, weakness, 
incoordination, lack of endurance, or other cardinal signs of 
muscle injury.  

There is no evidence of atrophy or loss of muscle substance.  
In fact, the examiner opined that the wound did not result in 
any significant muscle group damage.  The Board finds that 
these symptoms are productive of no more than the moderate 
disability contemplated by the 10 percent evaluation 
currently in effect.  38 C.F.R. §§ 4.56, 4.73, Code 5314.  

Similarly, in order to receive an evaluation in excess of 10 
percent under the rating code for bursitis, the veteran's 
flexion needs to be limited to at least 30 degrees.  However, 
the February 2006 examination found that the veteran retained 
125 degrees of flexion and 30 degrees of extension.  Normal 
range of motion is from 125 degrees to zero degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The veteran is already in 
receipt of the highest evaluation allowable for limitation of 
extension.  As previously noted, there is no additional 
limitation of function due to pain, fatigue, weakness, 
incoordination, or lack of endurance. Therefore, the 
preponderance of the evidence is against entitlement to an 
increased evaluation under the rating code for bursitis.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5003, 5019, 5251, 5252.  


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to his service connected 
gunshot wound of the right thigh, is denied. 

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling, is denied. 

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the right thigh with retained foreign 
fragments near the upper portion of the femur with bursitis, 
currently evaluated as 10 percent disabling, is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


